PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/961,567
Filing Date: 24 Apr 2018
Appellant(s): Bennett et al.



__________________
Rebecca B Scarr
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/04/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Hayden et al (WO 2009/135322, November 2009, claiming priority to 61/071652, cited from

2008/066776, published on May 6th 2008, of record).
Hayden et al teach compounds for reducing expression of mutant huntingtin protein
(see Abstract), which can be antisense oligonucleotides (see paragraph [0032]), such silencing agents, which can be targeted to specific allele (see paragraph [0036]), are presented in Table
4, with a sequence of SEQ ID NO: 79 targeting SNP rs362307, such sequence comprising instant
SEQ ID NO: 146, and with a sequence of SEQ ID NO: 119 targeting SNP rs362331, such sequence
comprising instant SEQ ID NO: 218 (see Table 4). Hayden et al teach that the compounds can be
about 20 nucleotides long with the polymorphism in the center or 1-8 nucleotides off center
(see paragraph [0076]). Hayden et al teach that nucleosides can be 2’-O-methyl modified (see
paragraph [0041]) and internucleoside linkage can be phosphorothioate or phosphodiester (see
paragraph [0046]).
Hayden et al do not teach specific location of polymorphism as claimed or specific
modifications as claimed.
Freier et al teach antisense oligonucleotides targeted to SNPs (see paragraph [0232]).
Freier et al teach that such antisense compounds can be gapmers with a gap of ten deoxynucleotides and wings of five 2'-O-methoxyethyl or 2'-O-methyl modified sugars
(see Abstract, paragraphs [0019-0022, 0778]) and can be 15-30 nucleotides in length (see
paragraph [0208]), with each internucleoside linkage being phosphorothioate linkage (see
paragraph [0020]). Freier et al teach that disclosed modifications improve binding affinity and
resistance to nucleases of antisense oligonucleotides (see paragraph [0233]).
It would have been obvious to one of ordinary skill in the art at the time of the invention

Freier et al, arriving at instant invention. One of the ordinary skill in the art would be motivated
to introduce modifications taught by Freier et al in order to improve binding affinity and
resistance to nucleases of resulting antisense oligonucleotides as taught by Freier et al.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
Claims of copending Application 16/742,320 have been amended on 10/27/2021, canceling claims 84 and 85, which form the basis for nonstatutory double patenting rejection in the final rejection filed on 09/15/2020. Therefore the nonstatutory double patenting rejection is withdrawn.

(2) Response to Argument
Concerning 103 rejection Appellant argues on page 10 that there is no reason for one of ordinary skill in the art to select Hayden et al reference, base reference for the rejection, as a starting point. In response this argument is not persuasive, because instant specification starts “Examples” section exactly with the discussion of the same reference, Hayden et al (WO 2008/135322), see paragraph [0366] of instant Application. Inventors of instant Application use the same reference as a starting point for instant invention, therefore there is nothing unusual that one of the ordinary skill in the art would use the same reference as a starting point as well. 

Further Appellant argues on page 11 that Hayden reference does not suggest any modifications of the oligonucleotides. In response, paragraph [0046] from Hayden reference suggests inclusion of modified linkage groups and ribose sugars, meaning that the reference contemplates modifications of oligonucleotides.
Appellant argues on page 12 that Hayden and Freier references do not teach specific alignment of positions 12 or 13 of modified oligonucleotide with the targeted SNP. In response Freier reference discusses modifications of antisense oligonucleotides as gapmers or wing-gap-wing motifs, specifically oligonucleotides 20 nucleotides long, with 5 nucleotides long 2’-O-methoxyethyl “wings” surrounding 10 2’-deoxynucleotides “gap”(see Abstract, paragraph 
Further Appellant argues on pages 13-14 that rejection is based on improper hindsight. In response it is noted that Hayden reference provides many potential oligonucleotides for silencing mutant allele of huntingtin gene. Any of these oligonucleotides can be modified according to teachings of Freier reference to improve their activity. A variety of modified oligonucleotides with different modifications such as position aligning with SNP can be created and tested for improved activity and the most active oligonucleotides can be identified. It is well known in the art of antisense oligonucleotides that there is no specific rules to determine potential activity of modified oligonucleotides, therefore a number of differently modified oligonucleotides is created and tested for activity. This is exactly what was done in instant invention, see Examples 1-19, and this is the usual approach which would be taken by one of the ordinary skill in the art of antisense oligonucleotides attempting to design oligonucleotides targeting disease-causing SNPs.

Further Appellant argues on page 16 that claimed modified oligonucleotides yield unexpected results. In response it is again noted that instant claims are drawn to the synthesis of modified oligonucleotides as claimed. There is no any functional limitations in the claims that the oligonucleotides has to produce any kind of results. Based on Hayden and Freier prior art it 
Finally Appellant argues on page 16 that double patenting rejection against copending Application 16/742,320 should be withdrawn in view of new amendments cancelling claims in ‘320 forming a basis of the rejection. In response the double patenting rejection is withdrawn.

For the above reasons, it is believed that the obviousness rejection should be sustained.
Respectfully submitted,
/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635         
                                                                                                                                                                                               Conferees:
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635 

                                                                                                                                                                                                       /Ashwin Mehta/
Primary Examiner



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.